 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                  ***
 7   EUGENE SCALIA, Secretary of Labor,                    Case No. 2:20-cv-00510-KJD-BNW
     Department of Labor,
 8                                                                           ORDER
                                              Plaintiff,
 9
            v.
10
     UNFORGETTABLE COATINGS, INC., a
11   Nevada corporation, et al.,
12                                          Defendants.
13          Presently before the Court is Defendants’ Emergency Motion to Extend Deadline (#7).
14   Having read and considered the motion and good cause being found, it is hereby GRANTED.
15   The hearing on the motion for preliminary injunction schedule for Friday, April 17, 2020 is
16   hereby VACATED. The Telephonic Hearing is continued until Tuesday, April 21, 2020 at 9:00
17   a.m. before Judge Kent J. Dawson. Instructions for dialing in by telephone will follow by minute
18   order. The briefing schedule will be altered as follows: Defendants’ opposition brief will be due
19   Friday, April 17, 2020 by 4:00 p.m. Plaintiff’s reply brief will be due no later than 4:00 P.M.
20   Monday, April 20, 2020.
21   IT IS SO ORDERED.
22   Dated this 14th day of April, 2020.
23
24                                                  ____________________________
                                                    Kent J. Dawson
25
                                                    United States District Judge
26
27
28
